DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed June 20, 2022 and Amendment and Arguments submitted May 11, 2022, wherein claims 1, 10 and 15 were amended and claim 16 was canceled.
Claims 1-15 are pending and examined as set forth below.
In view of the claim amendments, the previous Section 112 rejection is withdrawn as moot.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-10 and 15 are rejected under 35 U.S.C. 103 over Nordman, US 2005/0051255 (hereafter Nordman) in view of Shiraishi et al., US 6,391,246 (hereafter Shiraishi).

	Regarding claims 1 and 15, Nordman teaches a method for connecting two components (Abstract, paras [0006]-[0007] and Fig. 3; method of bonding window skin panel components in the form of a plurality of metal sheets (i.e., two or more components, thus disclosing there may be only two metal sheets), the sheets having cutouts and bonded (i.e., connected) by fiber reinforced resin).  
The method of Norman includes the steps of: 
arranging a first component on a tool surface (Fig. 3 illustrating arranging a metal sheet 28 (i.e., first component) onto a surface 26 of tool 24 (paras [0018]-[0019], [0023]), 
arranging a second component, which comprises a cutout, on the first component (Fig. 3; any of the remaining metal sheets 28, each having cutouts, are understood as a second component that is placed on the first metal sheet 28, each having cutouts (para [0023]), 
wherein an adhesive is between the first component and the second component (para [0022] teaches that resin 38 that may be an aliphatic epoxy (i.e., adhesive resin) in pre-preg tapes 30 that include a plurality of fibers impregnated with the resin (para [0021]) being arranged between metal sheets 28 (Fig. 3 and para [0023])),
placing an auxiliary body covering the cutout onto the second component (Fig. 3; para [0024] disclosing a flexible caul plate 40 that is placed on all of the components and covers the cutouts of the top metal sheet 28),
covering the second component, the auxiliary body and at least one closure region of the first component with a vacuum film wherein the at least one closure region surrounds the second component (Fig. 3 and para [0024] disclosing vacuum bag 42 used to seal the tool 24, pre-preg tape 30 and metal sheets 28; the vacuum bag is illustrated and described as sealing the tool and components and therefore inherently surrounds the second component at a closure region of the components defined by the peripheral edges of the metal sheets that surround the cutouts of each of the sheets),
evacuating a space surrounded by the first component and the vacuum film (para [0024] disclosing air removal under suction by the surrounding vacuum bag), and
removing the vacuum film once the adhesive has hardened (para [0025] discloses curing until the adhesive is hardened followed by removal from the vacuum bag).

Regarding the new claim 1 recitation that evacuating a space surrounded by the first component and the vacuum film is performed with a pressure of less than 1.0 bar, as set forth above, para [0024] of Nordman teaches a step of air removal under suction by a vacuum bag, followed by a step of placing the bagged components in an autoclave.  It is well known in the art of vacuum bagging that a vacuum bag necessarily provides both a clamping pressure and vacuum (see, e.g., attached About.com Composites/Plastics “Vacuum Bagging: Basics”).  As a vacuum pump evacuates air from the envelope formed by the vacuum bag, the air pressure inside the bag is reduced while air pressure outside of the envelope remains approximately at 14.7 psi or about 1.0 bar.  Theoretically, the maximum possible pressure that can be exerted on a laminate by a vacuum bag would be one bar, but a realistic pressure differential (clamping pressure) would be less than that. Thus, the Nordman teaching of using a vacuum bag to seal the tool 24, the pre-reg tape 30 and the metal sheets 28 and the statement that the air is removed under suction, is understood to inherently teach the claim limitation that the evacuation step is performed with a pressure of less than 1.0 bar.   
Regarding the claim 1 recitation of wherein the second component comprises a flange which protrudes perpendicularly to a body the second component, and the auxiliary body is placed onto the flange, with reference to Fig. 3 of Nordman, the outer area of each metal sheet 28 between the cutouts and an outer edge thereof is understood as an outwardly extending projection or flange and the flexible caul plate 40 is placed on such flange.  Nordman is silent to any other embodiments and thus silent as to an embodiment wherein a  flange protrudes perpendicularly to a body of the second component, as now required by claim 1. Thus, Nordman is also silent as to its flexible caul plate being placed onto such flange. 
Shiraishi is directed to a method of preparing a composite member by connecting first and second preforms, one of which includes a projection, using heat and a vacuum bag (Abstract).  Shiraishi teaches it is known in the art to use a shape-retention means 3 (i.e., an auxiliary body) in a conventional method of forming a fiber-reinforced composite member from a flat portion 11 (i.e., a first component) and rib portions 12 and 12’ (i.e., second components) (col. 1, lines 16-67).  Specifically, the flat portion 11 is placed on a forming plate 4 and rib portions 12, 12’ are placed on the flat portion 11 (Figs. 4-5 and col. 1, lines 34-50).  The rib portions 12 and 12’ are illustrated in Figs 4-6 as being a T-shape, thus including a body located on the flat portion 11 and another portion perpendicular thereto that may be understood as a flange that protrudes perpendicularly to the body (Figs. 4-5).  Also, each rib portion 12 and 12’ may be understood as including L-shape cutout portions, with the area or region between the portions 12 and 12’ also understood as a cutout portion or area.  
In the method of Shiraishi, the shape-retention means 3 is placed over the portions 11, 12 and 12’, a vacuum bagging film 5 completely covers the shape-retention means 3, and heat and pressure are used to form a fiber-reinforced composite member (Figs. 4-5 and col. 1, lines 34 to line 50).  The shape-retention means 3 is illustrated in Figs. 4-6 as including grooves for fitting over the perpendicularly protruding flanges of the ribs 12 and 12’.  Shiraishi teaches that during forming of the composite from a plurality of prepregs, the preform may be deformed due to fluidization of resin in the preform, particularly if the preform has a complex shape.  Accordingly a flexible shape-retention means, such as one made from silicone rubber has been conventionally placed adjacent to projections of the preform to prevent deformation, thereby improving the dimensional accuracy of the formed fiber-reinforced composite member (col. 1, lines 15-33).   As illustrated in Figs. 4-6, the shape-retention means or auxiliary body 3 includes grooves adapted to the form of the ribs 12 and 12’ so that that the body 3 can be placed onto the flanges during the vacuum/heating process.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention, in window applications wherein it is desirable to include a rib or flange or any other more complex projecting feature on the otherwise planar lay-up of Nordman, to modify the method of Nordman to provide the flexible caul plate 40 with grooves or other concave features as taught by Shiraishi, so that the caul plate 40 is form fitted over any projecting features for the advantage of preventing undesirable deformation of the fiber composite portion at the projecting area of the layup during vacuum processing, also as taught by Shiraishi in its background discussing the prior art.
  
Regarding claim 2, Nordman discloses heating to melt the adhesive between the metal sheets at para [0025]).

	Regarding claim 3, see para [0021] of Nordman disclosing that the resin is in a pre-preg tapes 30 that are reinforced with fiber. 

	Regarding claim 4, see Nordman alignment of cutouts at Fig. 3 to form windows discussed at paras [0019] and [0023].  

	Regarding the claim 9 recitation that the flange runs around the cutout at least in regions, see discussion of the rejection of claim 1 above concerning the rib features 12 and 12’ of Shiraishi each providing an L-shape cutout and also a cutout region between ribs 12 and 12’, thus teaching a flange that runs along and about portions of the cutout region.     

	Regarding claim 10, Nordman discloses a system for connecting two components (Abstract, paras [0006]-[0007] and Fig. 3 illustrating apparatus (i.e., system) for bonding window skin panel components in the form of a plurality of metal sheets (i.e., two or more components), the sheets having cutouts and bonded (i.e., connected) by fiber reinforced resin).   
The system of Nordman includes:
a mold (Fig. 3; para [0018] describing tool 24 (i.e., mold) having a smooth polished surface 26 shaped to form the outer surface of the transparent window skin panel 10), 
an auxiliary body (Fig. 3; para [0024]; flexible caul plate 40), 
a vacuum film (Fig. 3; para [0024]; vacuum bag 42), 
a vacuum source (para [0024] disclosure of vacuum bag 42 and the removal of air under suction inherently discloses a source of vacuum), and 
an adhesive (understood as being material being worked upon and not a feature of the apparatus; however, in order to advance prosecution, see paras [0021]-[0022] disclosing resin 38 preferably being an aliphatic epoxy resin (i.e., adhesive) further described as an adhesive in para [0025]), 
wherein the mold comprises a tool surface for receiving a first component (see discussion of surface 26 of the tool 24 above and at para [0018]),
wherein the auxiliary body is placed onto a second component and covers a cutout of the second component (Fig. 3 and para [0024] disclose flexible caul plate 40 (i.e., auxiliary body) as closed on (i.e., placed) onto the components, including component 28),
wherein the vacuum film covers the second component placed onto the first component (directed to operation of the apparatus that does not further limit the apparatus; however, in order to advance prosecution, see Fig. 3 vacuum film 42 surrounding all of the components, including adhesive resin 38), 
the auxiliary body is placed onto the second component, and at least one closure region of the first component surrounding the second component, wherein the adhesive is between the first component and the second component (this is operational/process language directed to material being worked upon (first and second components and adhesive) that does not further limit this apparatus claim; however, in order to advance prosecution see Fig. 3 flexible plate 40 sized and shaped for closure around each of the components 28 and including adhesive resin 38), and 
wherein the vacuum source is couplable with at least one opening in the vacuum film or in the mold so that a space surrounded by the first component and the vacuum film is evacuatable (Fig. 3 and para [0024] disclosure of removing air under suction inherently disclosing structure coupled to vacuum bag 42 for evacuating air).

Regarding the new claim 10 recitation that the vacuum source is configured to provide no more than 1.0 bar of pressure, as set forth above, para [0024] of Nordman,  air removal under suction according to Nordman is performed by a vacuum bag prior to a step of placing the bag in an autoclave.  It is well known in the art of vacuum bagging that a vacuum bag necessarily provides both a clamping pressure and vacuum (see, e.g., attached About.com Composites/Plastics “Vacuum Bagging: Basics”).  As a vacuum pump evacuates air from the envelope formed by the vacuum bag, the air pressure inside the bag is reduced while air pressure outside of the envelope remains approximately at 14.7 psi or about 1.0 bar.  Theoretically, the maximum possible pressure that can be exerted on a laminate by a vacuum bag would be one bar, but a realistic pressure differential (clamping pressure) would be less than that. Thus, the Nordman teaching of using a vacuum bag to seal the tool 24, the pre-reg tape 30 and the metal sheets 28 and the statement that the air is removed under suction, is understood to inherently teach the claim limitation that the vacuum source is configured to provide no more than 1.0 bar of pressure.     

Regarding the recitation of wherein the second component includes a flange, such that the auxiliary body includes a groove adapted to receive the flange, the limitation of a flange on the material being worked (the second component) upon does not further limit the apparatus claim.  However, with respect to the limitation of a groove in the auxiliary body and any further structural limitation regarding such groove due to it being adapted to receive a flange, Nordman is silent.
Shiraishi is directed to a method and apparatus (i.e., system) for preparing a composite member by connecting first and second preforms, one of which includes a projection, using heat and a vacuum bag (Abstract).  Shiraishi teaches it is known in the art to use a shape-retention means 3 (i.e., an auxiliary body) in a conventional method of forming a fiber-reinforced composite member from a flat portion 11 (i.e., a first component) and rib portions 12 and 12’ (i.e., second components) (col. 1, lines 16-67).  Specifically, the flat portion 11 is placed on a forming plate 4 and rib portions 12, 12’ are placed on the flat portion 11 (Figs. 4-5 and col. 1, lines 34-50).  The rib portions 12 and 12’ are illustrated in Figs 4-6 as being a T-shape, thus including a body located on the flat portion 11 and another portion perpendicular thereto that may be understood as a flange that protrudes perpendicularly to the body (Figs. 4-5).  Also, each rib portion 12 and 12’ may be understood as including L-shape cutout portions, with the area or region between the portions 12 and 12’ also understood as a cutout portion or area.  
According to Shiraishi, the shape-retention means 3 is placed over the portions 11, 12 and 12’, a vacuum bagging film 5 completely covers the shape-retention means 3, and heat and pressure are used to form a fiber-reinforced composite member (Figs. 4-5 and col. 1, lines 34 to line 50).  The shape-retention means 3 is illustrated in Figs. 4-6 as including grooves for fitting over the perpendicularly protruding flanges of the ribs 12 and 12’.  Shiraishi teaches that during forming of the composite from a plurality of prepregs, the preform may be deformed due to fluidization of resin in the preform, particularly if the preform has a complex shape.  Accordingly a flexible shape-retention means, such as one made from silicone rubber has been conventionally placed adjacent to projections of the preform to prevent deformation, thereby improving the dimensional accuracy of the formed fiber-reinforced composite member (col. 1, lines 15-33).   As illustrated in Figs. 4-6, the shape-retention means or auxiliary body 3 includes grooves adapted to the form of the ribs 12 and 12’ so that that the body 3 can be placed onto the flanges during the vacuum/heating process.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention, in window applications wherein it is desirable to include a rib or flange or any other more complex projecting feature on the otherwise planar lay-up of Nordman, to modify the system of Nordman to provide the flexible caul plate 40 of Nordman with grooves or other concave features as taught by Shiraishi, so that the caul plate 40 is form fitted over any projecting features (i.e., a flange) for the advantage of preventing undesirable deformation of the projecting portion of the fiber composite portion of the layup during vacuum processing, also as taught by Shiraishi in its background discussing the prior art.

Regarding the new claim 10 recitation, formerly in claim 16 of wherein the flange of the second component runs around the cutout at least in regions and projects perpendicularly to a body of the second component,  this phrase is directed solely to material being worked upon (the second component) and thus does not further limit the system (apparatus) recited in claim 10.  MPEP 2115.

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 over Watson et al., US 2016/0207256 (hereafter Watson) in view of Shiraishi.

	Regarding claim 10, Watson discloses a system for connecting two components (embodiments at Figs. 1-4 and 17-21; Abstract and paras [0006]-[0007] disclosing method and apparatus for fabricating adhesive bonded joints under vacuum that further include pneumatic or mechanical apparatus as pressure inducing devices; for the embodiment of Fig. 1, see description at paras [0033]-[0042] and for the embodiment of Fig. 17, see description at paras [0075]-[0081])).
The system of Watson includes:
a mold (Figs. 1 and 17; paras [0032]-[0033] and [0051] teaching forming apparatus (i.e., mold) that includes base plate 4 and frame 2 with strongback support tooling 8 that may be contoured to match an area of a structure being bonded), 
an auxiliary body (upper caul plate 38 of embodiment of Fig. 1 and described at para [0041] or tooling pressure plate 74 of the embodiment illustrated in Fig. 17 (para [0075])), 
a vacuum film (vacuum bag 12 illustrated in both the embodiments of Figs. 1 and 17 that is sealed to plate 4 using sealing tape 14 (para [0036])), 
a vacuum source (para [0038] discloses coupling chamber 6 (illustrated in both Figs. 1 and 17) to vacuum source (not shown) by means of vacuum probe 22 that passes through an opening in the vacuum bag 12), and 
an adhesive (directed to material being worked upon that does not further limit this apparatus claim; however, to advance prosecution, it is noted that Watson teaches using adhesive 48 for bonding two components 32 and 34 of Fig. 1 together at para [0040] and components 52 and 56 of Fig. 17, also using adhesive 48 at paras [0078]-0080]), 
wherein the mold comprises a tool surface for receiving a first component (Fig. 1; surface of the plate 4 of the mold structure configured for receiving first component 32 (para [0040])),
wherein the auxiliary body is placed onto a second component (operational language that does not further limit this apparatus claim; however, to advance prosecution, see Fig. 1 illustrating upper caul plate 38 placed on second component 34 and Fig. 17 plate 74 placed on second component 56) and covers a cutout of the second component (this language is directed to a particular material being worked upon that does not further limit the structure of the apparatus – either of the plates 38 and 74 are capable of covering a cutout in components being bonded),
wherein the vacuum film covers the second component placed onto the first component wherein the adhesive is between the first component and the second component  (limitation is an operational step that does not further limit the apparatus and the placement of adhesive is directed only to the material being worked upon that does not limit this apparatus claim; however, in order to advance prosecution, see vacuum bag 12 in both embodiments of Figs. 1 and 17 covering the components being bonded that further includes the adhesive 48 disposed between the components), 
the auxiliary body placed onto the second component, and at least one closure region of the first component surrounding the second component (this is operational/process language directed to material being worked upon (first and second components) that does not further limit this apparatus claim), and 
wherein the vacuum source is couplable with at least one opening in the vacuum film or in the mold so that a space surrounded by the first component and the vacuum film is evacuatable (see para [0038] and discussion of vacuum source above regarding opening in vacuum bag 12).

Regarding the new claim 10 recitation that the vacuum source is configured to provide no more than 1.0 bar of pressure, as set forth above, para [0038] of Watson discloses coupling chamber 6 (illustrated in both Figs. 1 and 17) to vacuum source (not shown) by means of vacuum probe 22 that passes through an opening in the vacuum bag 12.  It is well known in the art of vacuum bagging that a vacuum bag necessarily provides both a clamping pressure and vacuum (see, e.g., attached About.com Composites/Plastics “Vacuum Bagging: Basics”).  As a vacuum pump evacuates air from the envelope formed by the vacuum bag, the air pressure inside the bag is reduced while air pressure outside of the envelope remains approximately at 14.7 psi or about 1.0 bar.  Theoretically, the maximum possible pressure that can be exerted on a laminate by a vacuum bag would be one bar, but a realistic pressure differential (clamping pressure) would be less than that. Thus, the Watson teaching of using a vacuum bag is understood to inherently teach the claim limitation that the vacuum source is configured to provide no more than 1.0 bar of pressure.     


Regarding the recitation of wherein the second component includes a flange, such that the auxiliary body includes a groove adapted to receive the flange, the limitation of a flange on the material being worked (the second component) upon does not further limit the apparatus claim.  However, with respect to the limitation of a groove in the auxiliary body and any further structural limitation regarding such groove due to it being adapted to receive a flange, Watson is silent.
Shiraishi is directed to a method and apparatus (i.e., system) for preparing a composite member by connecting first and second preforms, one of which includes a projection, using heat and a vacuum bag (Abstract).  Shiraishi teaches it is known in the art to use a shape-retention means 3 (i.e., an auxiliary body) in a conventional method of forming a fiber-reinforced composite member from a flat portion 11 (i.e., a first component) and rib portions 12 and 12’ (i.e., second components) (col. 1, lines 16-67).  Specifically, the flat portion 11 is placed on a forming plate 4 and rib portions 12, 12’ are placed on the flat portion 11 (Figs. 4-5 and col. 1, lines 34-50).  The rib portions 12 and 12’ are illustrated in Figs 4-6 as being a T-shape, thus including a body located on the flat portion 11 and another portion perpendicular thereto that may be understood as a flange that protrudes perpendicularly to the body (Figs. 4-5).  Also, each rib portion 12 and 12’ may be understood as including L-shape cutout portions, with the area or region between the portions 12 and 12’ also understood as a cutout portion or area.  
According to Shiraishi, the shape-retention means 3 is placed over the portions 11, 12 and 12’, a vacuum bagging film 5 completely covers the shape-retention means 3, and heat and pressure are used to form a fiber-reinforced composite member (Figs. 4-5 and col. 1, lines 34 to line 50).  The shape-retention means 3 is illustrated in Figs. 4-6 as including grooves for fitting over the perpendicularly protruding flanges of the ribs 12 and 12’.  Shiraishi teaches that during forming of the composite from a plurality of prepregs, the preform may be deformed due to fluidization of resin in the preform, particularly if the preform has a complex shape.  Accordingly a flexible shape-retention means, such as one made from silicone rubber has been conventionally placed adjacent to projections of the preform to prevent deformation, thereby improving the dimensional accuracy of the formed fiber-reinforced composite member (col. 1, lines 15-33).   As illustrated in Figs. 4-6, the shape-retention means or auxiliary body 3 includes grooves adapted to the form of the ribs 12 and 12’ so that that the body 3 can be placed onto the flanges during the vacuum/heating process.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention, in adhesive bonding applications wherein it is desirable to include a rib or flange or any other more complex projecting features on an otherwise planar lay-up of Watson, to modify the system of Watson to provide the  caul plate 38 of Watson  with grooves or other concave features as taught by Shiraishi, so that the caul plate is form fitted over any projecting features (i.e., a flange) for the advantage of preventing undesirable deformation of the projecting portion of the fiber composite portion of the layup during vacuum processing, also as taught by Shiraishi in its background discussing the prior art.

Regarding the new claim 10 recitation, formerly in claim 16 of wherein the flange of the second component runs around the cutout at least in regions and projects perpendicularly to a body of the second component,  this phrase is directed solely to material being worked upon (the second component) and thus does not further limit the system (apparatus) recited in claim 10.  MPEP 2115.  

Regarding claim 13, the embodiment of Watson Figs. 1 and 2 includes an actuator in the form of bladder 20 that presses on the upper caul plate 38 that in turn presses on the second component 34 (paras [0034] and [0047]). Regarding Fig. 17, the bladder 20 is replaced with an actuator in the form of a mechanical pressure inducer 60 (para [0075]) that may be a pivoting, linked member as illustrated in Fig. 17 or may be a screw mechanism, piston or solenoid (para [0081]).

Regarding claim 14, Watson at para [0039] discloses its bladder 20 can be selectively coupled to either a vacuum source or source of pressurized air, either of which are understood as a force regulating unit that is coupled to the bladder (actuator) and adjustable to provide a predetermined pressure value (see Fig. 7).  

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nordman/Shiraishi as applied to claim 1 in view of Watson.

	Regarding claims 5 and 6, Nordman/Shiraishi is silent regarding a clamping step using an element that exerts a tensile force or compressive force.   Watson, like Nordman and Shiraishi, is directed to bonding two components together using adhesive, the bonding performed under vacuum in a vacuum bag (see the discussion of Watson in the Section 102 rejection of claim 10 above, that is incorporated by reference herein).  The processes and apparatus of Watson can be applied to both composite and metallic bonded joints (para [0007]) and are useful for aircraft bonded structures (paras [0084]-[0085]).  Watson teaches inducing pressure against the parts to be bonded, either pneumatically or mechanically while performing the pressing under standard vacuum (Abstract).  As illustrated in the embodiments of Figs. 1 and 17, the pressing apparatus is located within the vacuum bag.  Watson states that its pneumatic or mechanical apparatus advantageously provide bonded joints between components while minimizing voids or porosity in the cured bond line, with the process being performed without using unusual or expensive apparatus (para [0006]).   
The embodiment of Watson illustrated in Figs. 1 and 2 includes a bladder 20 for inducing pressure (paras [0034] and [0047]), and regarding Fig. 17, the bladder 20 can be replaced with a mechanical pressure inducer 60 (para [0075]) that may be a pivoting, linked member as illustrated in Fig. 17 that is fixed to the plate 74 (i.e., auxiliary body) and also fixed (i.e. clamped) to the mold feature 8.  Watson further teaches the linked member of Fig. 17 may be replaced with a screw mechanism, piston or solenoid (para [0081]).  Although details of a screw mechanism according to Watson are not discussed in Watson, such a screw (i.e., bolt) would likely include a cooperating opening in the pressure plate (i.e., auxiliary body).   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Nordman/Shiraishi to either modify the caul plate of Nordman/Shiraishi with a pneumatic or mechanical pressure mechanism, such as a screw-type mechanical pressure mechanism of Watson or replace the caul plate of Nordman/Shiraishi with the pressure plate and cooperating pressure mechanism of Watson, for the advantages taught in Watson, including, but not limited to, providing a resulting bond between components that minimizes voids or porosity in the cured bond line.  

Regarding claims 7 and 8, in the pneumatic pressure mechanism of Watson illustrated in Figs. 1 and 2, the mechanism includes an actuator in the form of bladder 20 that presses on the upper caul plate 38 (i.e., auxiliary body) that in turn presses on the second component 34 (paras [0034] and [0047]).  The bladder may be coupled with a vacuum source (para [0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nordman/Shiraishi as applied to claim 10 and further in view of Bernetich et al., US 2017/0057182 (hereafter Bernetich).
	Nordman/Shiraishi is silent as to whether its caul plate (auxiliary body) includes a slidable coating.  Bernetich, directed to a system for manufacturing a composite article (Abstract) using a vacuum bag 204 (Fig. 10; para [0042]) and a caul plate 106 located within the vacuum bag (Fig. 10 and para [0037]), teaches that it is known in the art to provide a release coating (i.e., slidable coating) to tool surfaces, including a caul plate, prior to positioning the caul plate onto a composite layup for the purpose of preventing bonding between the composite layup and the caul plate surface (para [0004]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Nordman/Shiraishi to further include a release coating on the caul plate of Nordman/Shiraishi as a predictable, adequate way of preventing adhesive bonding between the caul plate and the pre-impregnated resin tape of Nordman.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watson/Shiraishi as applied to claim 10 and further in view of the teachings of Watson.
The embodiment of Watson Figs. 1 and 2 includes an actuator in the form of bladder 20 (paras [0034] and [0047]) and regarding Fig. 17, the bladder 20 can be replaced with an actuator in the form of a mechanical pressure inducer 60 (para [0075]) that may be a pivoting, linked member as illustrated in Fig. 17 that is fixed to the plate 74 (i.e., auxiliary body) and also fixed (i.e. clamped) to the mold feature 8.  Watson further teaches the linked member may be replaced with a screw mechanism, piston or solenoid (para [0081]).  Although details of a screw mechanism are not provided by Watson, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to utilize threaded bores and a threaded screw (i.e., bolt) for clamping the threaded screw mechanism to both the plate 74 (i.e., auxiliary body) and mold 8 using threaded bores located thereon as a predictable, adequate, well known devices for fixing mechanical parts together.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Response to Arguments
Applicant’s arguments filed May 11, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are not commensurate with independent claims 1 and 10 that broadly recite a method and apparatus using the transitional phrase “comprising” that is open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03.  In other words, claim 1 does not exclude the use of an autoclave in a method step following the step of evacuation using a vacuum film and claim 10 does not exclude providing an autoclave in the recited system (apparatus) for connecting two components for use after a first pressuring step performed by the vacuum film.  Please see the rejections of claims 1 and 10 above for an explanation of how a vacuum bag necessarily provides a pressure of up to but no more than about 1.0 bar of pressure.  
Regarding the arguments directed to Watson, please see the rejection of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Donnelly, US 10,195,819 (teaches method of making composite aircraft part using a vacuum bag at approximately one atmosphere of pressure and then placing the vacuum bag into a non-pressurized curing oven (claim 8)).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746